Citation Nr: 0603170	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran an increased 
evaluation, from noncompensable to 10 percent disabling, for 
his service-connected sinusitis disorder, effective from June 
2000. 

This case was previously before the Board and, in September 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran has not undergone four to six weeks of antibiotic 
treatment for sinusitis on more than two occasions during any 
recent 12- month period. He does not suffer more than six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for a rating, greater than 10 percent, for 
sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97 Diagnostic Code 6513 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in July 2002 and March 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The July 2002 letter satisfied this requirement.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statements 
of the case (SSOC), the July 2002 and March 2004 VCAA letters 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC and various letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letters specifically 
informed him of what he should do in support of the claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

Therefore, the Board finds under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claim folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency, if any, in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v.  Brown, 4 Vet. App. 384 (1993).  

II.  An Increased Rating

Service connection for sinusitis was established by an RO 
rating action dated in October 1946.  This disorder was rated 
as 10 percent disabling under Diagnostic Code 6513 of VA's 
Schedule for Rating Disabilities (Rating Schedule).

When examined by VA in October 1960, the veteran related a 
history of sinusitis in service wile serving in the South 
Pacific.  He reported recurrent head colds about every four 
months with blocked nasal passages and watery nasal drainage.  
On physical examination of the sinuses, it was noted that 
there was adequate airways.  Mucus was slightly pale and 
moist.  There was no membrane or turbinate swelling.  There 
was no pus or polyps.  There was slight mucoid post nasal 
drip.  An x-ray of paranasal sinuses showed evidence of good 
aeration.  No evidence of any active nasal sinusitis was the 
diagnosis. 

Following this examination, the disability evaluation for the 
veteran's service-connected sinusitis was decreased from 10 
percent to noncompensably disabling by an RO rating action 
dated in November 1960.

The veteran's current claim was received in June 2000.

VA outpatient treatment records compiled between February 
2000 and September 2000, show that the veteran is on a 
maintenance allergy injection program for control of his 
allergic disease and is tolerating the program well.

On VA examination in September 2000, it was noted that the 
veteran presented with a history of chronic anterior and 
posterior rhinorrhea, nasal itching, and frequent sneezing 
from inhalant allergies, which the veteran stated started in 
the South Pacific in the Navy and has continued since.  It 
was further noted that he is followed in the VA allergy 
clinic where he has monthly immunotherapy injections and 
daily takes Flonase and fexofenadine.  The veteran reported 
that he believes his symptoms have gradually worsened.  He 
said that he has trouble sleeping at night and awakens with 
rhinorrhea.  On physical examination the veteran was noted to 
have a right deviated nasal septum.  The inferior and middle 
turbinates were pale and swollen, bilaterally.  Chronic 
allergic rhinosinusitis worse by history, with impaired sleep 
and quality of life was the diagnosis.  The examiner noted 
that the veteran now requires multiple medications, including 
immunotherapy injections, steroids, and antihistamines, which 
have not totally suppressed the symptoms, which have 
increased.

As noted above, the disability evaluation for the veteran's 
service-connected sinusitis was increased from noncompensable 
to 10 percent disabling, effective from June 2000, by an RO 
rating action dated in November 2000.

When seen in the VA allergy clinic in February 2001 for his 
routine immunotherapy injection, the veteran stated that 
Flonase is helpful in the morning but does not last the full 
24 hours and in the evening he has nasal congestion, which 
continues until morning.

VA outpatient treatment records compiled between September 
2000 and February 2003 show that the veteran continued on a 
build-up of allergy immunotherapy injections.  Examinations 
were primarily unremarkable.  In September 2002, the veteran 
was noted to have slightly pink/boggy nares and a post nasal 
drip.  In January 2003, it was noted that the veteran was 
doing well with allergies, except for some post-nasal drip 
with cough for the last two to three weeks.  There was mild 
sinus pressure and brown-yellow-white mucus.  Chronic 
inflammation of the nares resulting in a restart of nasal 
steroid was indicated.

The veteran was afforded a VA nose/sinusitis examination in 
April 2004.  It was noted on this examination that the 
veteran's greatest complaints were of chronic nasal 
stuffiness and anterior-posterior rhinorrhea despite medical 
treatment.  It was noted that his symptoms are present daily 
and virtually continuously.  They were reported to not be 
incapacitating but to often interfere with the veteran's 
sleep causing him to be very tired.  On physical examination, 
the external and internal nose was without lesion.  There was 
serous discharge without purulence.  The septum bent to the 
right with greater than 50 percent obstruction.  There was an 
inferior septal spur on the left with less than 20 percent 
obstruction.  The mucus membranes, nasal cavities, 
turbinates, meati, and sphenoethmoid recesses were 
unremarkable.  The sinuses were without tenderness.  Allergic 
rhinitis and chronic maxillary sinusitis were diagnosed.  

In an April 2005 addendum to this examination, the examiner 
stated that the veteran does not experience near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries or three or more incapacitating episodes 
of sinusitis per year requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes of 
sinusitis per year, characterized by headaches, pain, and 
purulent discharge or crusting.  He stated further that the 
veteran has not been incapacitated to a degree that prevented 
normal employment/activities.  He added that the veteran does 
experience chronic nasal congestion and anterior and 
posterior rhinorrhea despite medical management including 
monthly immunotherapy injections.  He stated that these 
symptoms frequently interfere with sleep and produce chronic 
fatigue.  He lastly stated that the veteran's problem would 
best be described as allergic rhinosinusitis rather than 
chronic bacterial sinusitis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

More over, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The RO has assigned a 10 percent rating for the sinusitis 
under Diagnostic Code 6513. Under Diagnostic Code 6513 a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A note to § 4.97 indicates that an incapacitating episode of 
sinusitis is one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).

The evidence shows that the veteran has been receiving 
monthly immunotherapy injections at a VA Allergy Clinic for 
his sinusitis and rhinitis. During the April 2004 VA 
examination he reported trouble sleeping at night, chronic 
nasal stuffiness and rhinorrhea.  It was noted that his 
symptoms were not incapacitating.  The chronological VA 
treatment records do not show otherwise.

The record shows that while the veteran has chronic symptoms 
of sinusitis, these symptoms result primarily in disrupted 
sleep.  They do not create incapacitation such as to prevent 
normal employment or activities.  With respect to non- 
incapacitating episodes, there is no competent medical 
evidence showing that the veteran has episodes of sinusitis 
manifest by headaches, pain or purulent discharge or crusting 
three to six times per year.  He is maintained with routine 
immunotherapy injections and medications, to include Flonase.  
He has been primarily noted by his VA clinicians to have only 
occasional episodes of post nasal drip and complaints of 
nasal congestion.  

Here the medical evidence, in its entirety, does not 
establish that he has three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

Thus, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 6513. See 38 C.F.R. § 4.97. 

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

An increased evaluation for sinusitis is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


